


--------------------------------------------------------------------------------


Exhibit 10.3


 

 
 SINO CLEAN ENERGY, INC.
   
 Room 2205, Suite A, Zhengxin Building
   
 No. 5, Gaoxin 1st Road, Gao Xin District
   
 Xi’an, Shaanxi Province
   
 People’s Republic of China
 

 
[Date]
[Name of Director]
[Address of Director]


Re:
Director Offer Letter



Dear [Name of Director]:


Sino Clean Energy, Inc., a Nevada corporation (the “Company”), is pleased to
offer you a director position on its Board of Directors (the “Board”).  We are
all very impressed with your credentials and we look forward to your future
success in this role.


Should you choose to accept this position as a member of the Board, this letter
shall constitute an agreement between you and the Company and contains all the
terms and conditions relating to the services you are to provide.


1.           Term.  This agreement shall be for the ensuing year, effective as
of the date of this Agreement.  Your term as director shall continue subject to
the provisions in Section 8 below or until your successor is duly elected and
qualified.  The position shall be up for re-election each year at the annual
shareholder’s meeting and upon re-election, the terms and provisions of this
agreement shall remain in full force and effect.


2.           Services.  You shall render services as a member of the Board, as
well as a member of the Board’s audit committee, compensation committee and/or
nominating committee (hereinafter your “Duties”). During the term of this
Agreement, you shall attend and participate in such number of meetings of the
Board and of the committee(s) of which you are a member as regularly or
specially called. You may attend and participate at each such meeting, via
teleconference, video conference or in person. You shall consult with the other
members of the Board and committee(s) regularly and as necessary via telephone,
electronic mail or other forms of correspondence.


3.           Services for Others.  You shall be free to represent or perform
services for other persons during the term of this agreement.  However, you
agree that you do not presently perform and do not intend to perform, during the
term of this agreement, similar Duties, consulting or other services for
companies whose businesses are or would be, in any way, competitive with the
Company (except for companies previously disclosed by you to the Company in
writing).  Should you propose to perform similar Duties, consulting or other
services for any such company, you agree to notify the Company in writing in
advance (specifying the name of the organization for whom you propose to perform
such services) and to provide information to the Company sufficient to allow it
to determine if the performance of such services would conflict with areas of
interest to the Company.


4.           Compensation to Independent Directors.  You shall receive cash
compensation of $[_____] per calendar year of service, prorated for partial time
periods.  You shall be reimbursed for reasonable expenses incurred by you in
connection with the performance of your Duties (including travel expenses for
in-person meetings).


5.           D&O Insurance Policy. During the term under this Agreement, the
Company shall include you as an insured under an officers and directors
insurance policy with coverage not to exceed $3,000,000, which the Company shall
obtain within a reasonable period of time. Such policy will be underwritten by
an insurance company that has no less than an “A XII” rating as published by
A.M. Best.


6.           No Assignment.  Because of the personal nature of the services to
be rendered by you, this agreement may not be assigned by you without the prior
written consent of the Company.
 
 
 
 
 
 
 





 
 
 

--------------------------------------------------------------------------------

 
 
7.            Confidential Information; Non-Disclosure.  In consideration of
your access to the premises of the Company and/or you access to certain
Confidential Information of the Company, in connection with your business
relationship with the Company, you hereby represent and agree as follows:


a.             Definition.  For purposes of this agreement the term
“Confidential Information” means:


i.           Any information which the Company possesses that has been created,
discovered or developed by or for the Company, and which has or could have
commercial value or utility in the business in which the Company is engaged; or


ii.           Any information which is related to the business of the Company
and is generally not known by non-Company personnel.


iii.           By way of illustration, but not limitation, Confidential
Information includes trade secrets and any information concerning products,
processes, formulas, designs, inventions (whether or not patentable or
registrable under copyright or similar laws, and whether or not reduced to
practice), discoveries, concepts, ideas, improvements, techniques, methods,
research, development and test results, specifications, data, know-how,
software, formats, marketing plans, and analyses, business plans and analyses,
strategies, forecasts, customer and supplier identities, characteristics and
agreements.


b.             Exclusions.  Notwithstanding the foregoing, the term Confidential
Information shall not include:


i.           Any information which becomes generally available to the public
other than as a result of a breach of the confidentiality portions of this
agreement, or any other agreement requiring confidentiality between the Company
and you;


ii.           Information received from a third party in rightful possession of
such information who is not restricted from disclosing such information; and


iii.           Information known by you prior to receipt of such information
from the Company, which prior knowledge can be documented.


c.             Documents. You agree that, without the express written consent of
the Company, you will not remove from the Company's premises, any notes,
formulas, programs, data, records, machines or any other documents or items
which in any manner contain or constitute Confidential Information, nor will you
make reproductions or copies of same.  In the event you receive any such
documents or items by personal delivery from any duly designated or authorized
personnel of the Company, you shall be deemed to have received the express
written consent of the Company.  In the event that you receive any such
documents or items, other than through personal delivery as described in the
preceding sentence, you agree to inform the Company promptly of your possession
of such documents or items.  You shall promptly return any such documents or
items, along with any reproductions or copies to the Company upon the Company's
demand, upon termination of this agreement, or upon your termination or
Resignation, as defined in Section 8 herein.


d.             No Disclosure.  You agree that you will hold in trust and
confidence all Confidential Information and will not disclose to others,
directly or indirectly, any Confidential Information or anything relating to
such information without the prior written consent of the Company, except as
maybe necessary in the course of your business relationship with the
Company.  You further agree that you will not use any Confidential Information
without the prior written consent of the Company, except as may be necessary in
the course of your business relationship with the Company, and that the
provisions of this paragraph (d) shall survive termination of this agreement.
 
 
 
 
 
 
 


 
 


 
 

--------------------------------------------------------------------------------

 

8.             Termination and Resignation.  Your membership on the Company’s
Board may be terminated for any or no reason at a meeting called for the purpose
of the election of directors by a vote of the stockholders holding at least a
majority of the shares of the Company’s issued and outstanding shares entitled
to vote. Your membership on a Board committee may be terminated for any or no
reason at any meeting of the Board by or by written consent of, a majority of
the Board at any time. You may also terminate your membership on the Board or on
a committee for any or no reason by delivering your written notice of
resignation to the Company (“Resignation”), and such Resignation shall be
effective upon the time specified therein or, if no time is specified, upon
receipt of the notice of resignation by the Company. Upon the effective date of
the termination or Resignation, your right to compensation hereunder will
terminate subject to the Company's obligations to pay you any cash compensation
(or equivalent value in Company common stock shares) that you have already
earned and to reimburse you for approved expenses already incurred in connection
with your performance of your Duties as of the effective date of such
termination or Resignation.


9.             Governing Law.  All questions with respect to the construction
and/or enforcement of this agreement, and the rights and obligations of the
parties hereunder, shall be determined in accordance with the law of the State
of Nevada applicable to agreements made and to be performed entirely in the
State of Nevada.


10.           Entire Agreement; Amendment; Waiver; Counterparts.  This agreement
expresses the entire understanding with respect to the subject matter hereof and
supersedes and terminates any prior oral or written agreements with respect to
the subject matter hereof.  Any term of this agreement may be amended and
observance of any term of this agreement may be waived only with the written
consent of the parties hereto.  Waiver of any term or condition of this
agreement by any party shall not be construed as a waiver of any subsequent
breach or failure of the same term or condition or waiver of any other term or
condition of this agreement.  The failure of any party at any time to require
performance by any other party of any provision of this agreement shall not
affect the right of any such party to require future performance of such
provision or any other provision of agreement.  This agreement may be executed
in separate counterparts each of which will be an original and all of which
taken together will constitute one and the same agreement, and may be executed
using facsimiles of signatures, and a facsimile of a signature shall be deemed
to be the same, and equally enforceable, as an original of such signature.


[Remainder of Page Left Blank Intentionally]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 


 
 

--------------------------------------------------------------------------------

 

The Agreement has been executed and delivered by the undersigned and is made
effective as of the date set first set forth above.



  Sincerely,           SINO CLEAN ENERGY, INC.           
 
By:
        Baowen Ren       Chief Executive Officer          








AGREED AND ACCEPTED:






__________________________
[Name of Director]
 
 
 
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 